On Petition bob Rehearing.
Caldwell, J.
It is urged that, in holding that the state board is a proper party to this proceeding on appeal, we ran counter to In re Coffin, supra. A like question was not involved in that case. There the state board of medical registration and examination denied an applicant, Eliza E. Coffin, a license to practice medicine, on the ground of gross immorality. She appealed to the Starke Circuit Court.' At the time of the appeal Glazebrook was deputy prosecuting attorney for the Starke Circuit Court. Subsequently he» left the county temporarily, and arranged with Robbins, a lawyer, to look after his business in court during his absence. Glazebrook was succeeded by Courtright as deputy prosecutor. In Glazebrook’s absence, and after he had been succeeded by Courtright, Robbins as the representative of Glazebrook agreed with Coffin’s attorneys that a judgment might be entered in her favor that she was entitled to a certificate for a license, and judgment was entered accordingly, and that the state board should issue such license. No question of parties was before the court. The question was as to Robbins’ authority as the representative of Glazebrook to make such an agreement.
It may be said in addition that the appeal there was not prosecuted from an examination to determine *137professional competency, or under a statute requiring the state board to show cause, etc., although the Medical Act involved contained such a provision. The appeal there was taken under §5 of the act then in force (Acts 1897 p. 255, supra) authorizing .the state hoard to refuse or to revoke a certificate on account of gross immorality, and providing for an appeal.
In the original opinion we cited Indiana Board, etc. v. Haag (1916), 184 Ind. 333, 111 N. E. 178, not as an authority, but rather as somewhat illustrative of the practice. It is proper that we should say that the question of parties was not involved, and also that §3, supra, of the Pharmacy Act authorized the hoard to appeal in its own name. However, we discover no reason why we should depart from our original conclusion.
Petition overruled.